DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent No. 4,834,060, in view of Sunseri, U.S. Patent No. 5,749,797.  Greene teaches a ball launching system comprising a hopper (23) configured to store a plurality of balls, Col. 3, ln. 49-51.  Greene teaches a carousel (28) disposed under the hopper and configured to receive one or more balls from the hopper, Col. 3, ln. 55-58 and see Figure 6.  Greene teaches a ball dispensing mechanism (33) configured to receive at least one ball of the one or more balls from the carousel, Col. 3, ln. 59-64 and see Figure 6, and a launching mechanism configured to receive the at least one ball from the ball dispensing mechanism and a plurality of motor-driven wheels (48), Col. 4, ln. 18-21, configured to propel the at least one ball from the ball launching system, Col., 4, ln. 21-27.  Greene teaches an altitude adjustment mechanism configured to selectively adjust an .  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Sunseri, and in further view of Kovacs et al, U. S. Patent No. 5,125,653.  Greene, as modified, substantially shows the claimed limitations, as discussed above.  Greene teaches a dispensing mechanism (33) as discussed above, which comprises a ball dispensing channel (noting dispensing mechanism configured as a chute) configured to receive the at least one ball  and feed it to a plurality of motor driven wheels (48), Col. 4, ln. 31-36.  Greene is silent as to a pre-launch chamber disposed under the carousel.  Kovacs teaches a ball throwing machine having dispensing mechanism including a pre-launch chamber, which receives a ball from a hopper and a ball dispensing channel configured to receive a ball from the pre-launch chamber and feed it to a plurality of motor driven wheels, Col. 3, ln. 14-25 and see drawing below.  It would have been .

    PNG
    media_image1.png
    827
    975
    media_image1.png
    Greyscale

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Sunseri, and Kovacs, and in further view of Qian.  As to Claim 27, Greene, as modified, is silent as to the dispensing mechanism further comprising a dispense gate.  Qian teaches a ball As to Claim 28, Greene teaches a motor configured to actuate the carousel (ball feeding mechanism), Col. 1, ln. 44-45, and Qian teaches a motor configured to operate the dispense gate, paragraph 0117.  It would have been obvious to one of ordinary skill at the effective filing date to provide Greene, as modified, with a motor actuated dispense gate, as taught by Qian, to provide Greene, as modified, with known substitute source of power for a dispense gate.  Greene, as modified, discloses the claimed invention except for providing a dispensing motor actuating the carousel and the dispense gate.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange a dispensing motor to power both features, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claims 29 and 30, Qian teaches that the ball launching system may comprise a ball detection sensor disposed proximate to the pre-launch chamber (ball launch aisle) configured to detect whether a ball is present in the pre-launch chamber and to send a signal to the ball launch mechanism, paragraph 0017.  Control electronics  (control device) may be configured to actuate the dispensing motor (conveyor) in response to the signal, paragraph 0025, and that a control signal to launch a ball may be received from a mobile device in communication with the ball launching system, paragraph 0087.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with . 
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Sunseri, and in further view of Lim, U.S. Patent Application No. 2020/0290520.  As to Claim 31, Greene teaches a ball launching system comprising a hopper (23) comprising a plurality of primary panels forming first sides of the hopper and a plurality of secondary panels forming second sides of the hopper, Col. 3, ln. 49-51.  Greene teaches that the plurality of primary and secondary panels are selectively configurable between closed and open configurations, Col. 8, 1-10.  The plurality of panels are configured to fold relative to each other to change between the open and closed configurations, Col. 3, ln. 49-53.  The hopper has an increased capacity when in the open configuration, noting that the panels are folded compactly against one another, in closed configuration, Col. 3, ln. 52-53, and that balls may be loaded, when in the open configuration, Col. 8, ln. 6-10.  Greene is silent as to the primary and secondary panels being interconnected.  Lim teaches a hopper (folded structure) comprising primary panels (30, 36) and secondary panels (20, 40), paragraph 0032.  Each secondary panel interconnects sides of at least two primary panels, paragraph 0050, noting that that the primary and secondary panels interconnect by latch grips (44), see Figures 9 and 10.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene with interconnecting primary and secondary panels, as taught by Lim, to provide Greene with interconnection of primary and secondary panels, when folded to an open position to yield the As to Claim 32, Lim teaches an embodiment wherein a rear panel (40) is formed to be less rigid (more flexible) than the rigid front and side panels, paragraph 0048, noting front panel (20) left swing panel (30) right swing panel (36), rear fold panel (40), configured to fold, see Figure 11.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Greene, as modified, with a less rigid panel forming a hopper with rigid panels, as taught by Lim, to provide Greene, as modified, with a more flexible panel to yield the predictable result of facilitating compact folding.  Greene, as modified, disclosed the claimed invention except for providing rigid primary panels and less rigid secondary panels.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange rigid panels as primary panels and less rigid panels as secondary panels, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).
Allowable Subject Matter
Claims 1-24 are allowed.
Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Greene does not teach an azimuth adjustment mechanism comprising a wheel in contact with a ground surface, the examiner maintains the position that Greene teaches a ball launching system comprising a ball launching mechanism rotatably mounted on a base, which is intended to rest, in stationary engagement, on a ground surface.  The launching mechanism employs a wheel, which moves the launching mechanism with respect to the grounded base, to adjust the azimuth, as discussed in the office action.  
.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        9 August 2021